Title: From George Washington to Edward Newenham, 10 June 1786
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon 10th June 1786.

I cannot omit so good an opportunity as Mr Wallace affords, of addressing a few lines to you; altho’ from the barrenness of the times I have little to say.
Our Country is, at present, in peace; and measures are pursuing to give adequate powers to Congress to form such a commercial system as shall pervade, equally, every branch of the Union; without which we are unable to meet European powers on equal ground, and our trade with them will continue under many disadvantages.
I begin to despair (the season being so far advanced) of the pleasure of seeing you in Virginia this year, unless, instead of a Spring voyage, you should incline to make an Autumnal one. It would be but a repetition of former assurances were I to add, that I should be happy to see you in either, whenever your convenience, & the Affairs of Ireland will permit.

I little expected when I wrote you last, that Tharpe was to be the executive workman, of the ornamental parts in my new room. I had not, at the time, even heard of his arrival in this Country; but having engaged one Rawlins of Baltimore, in Maryland (lately from England) to finish it, I found, when he had brought his Men and Tools here, that Tharpe had been contracted with, and was the person on whom dependance was placed for the execution of the plan, on which we had agreed two or three months before. To this man I objected, till it became evident it must be him, or no work, there being no other, Rawlins said, who was competent to the undertaking. This being the case, and as the inconvenience of laying another year out of the room would have been very great, I consented to try him, on condition that Rawlins (who I believe has left off work himself) should superintend it closely—Tharpe has been here now more than Six weeks, and hitherto has demeaned himself soberly & well. With great esteem & regard I have the honr to be Sir Yr Most Obedt & very Hble Servt

Go: Washington

